Smith, C. J.,
delivered the opinion of the court.
The only substantial conflict in the evidence is with reference to whether or not the engineer sounded the stock alarm before the mules were struck by the train, but, conceding for the sake of the argument that the stock alarm was not sounded before the mules were struck, and that the engineer was negligent in not having sounded it earlier, nevertheless the peremptory instruction requested by the appellant should have been given, for the reason that the evidence will not warrant a finding by the jury that the mules would have been frightened from the track by an earlier sounding of the stock alarm.
Reversed and judgment here for the appellant.

Reversed.